        Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

HARVEY SEAS, LLC              §
and                           §
HARVEY GULF INTERNATIONAL     §                              CIVIL ACTION NO.
MARINE, LLC                   §
                              §
                              §                              JUDGE
                              §
Versus                        §                              MAGISTRATE
                              §
SHORE OFFSHORE SERVICES, LLC; §
MODERN AMERICAN RAILROAD      §
SERVICES, L.L.C.; MARTIN      §
ENERGY SERVICES, LLC;         §
CROSBY TUGS, L.L.C.; and,
DAWN SERVICES, L.L.C.         §


                                  ORIGINAL COMPLAINT

        NOW INTO COURT, through undersigned counsel, come plaintiffs Harvey Seas, LLC

and Harvey Gulf International Marine, LLC (collectively “Harvey Gulf”) who respectfully

represent as follows:


                                        JURISDICTION


        1.     This is an admiralty and maritime claim within this Court’s admiralty jurisdiction

pursuant to 28 U.S.C. § 1333 and the supplemental jurisdiction of this Court pursuant to U.S.C. §

1367.


                                             VENUE


         2.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this district,

specifically in waters off the coast of Port Fourchon, Louisiana.


                                            Page 1 of 8
       Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 2 of 8




                                            PARTIES


       3.      Plaintiff Harvey Seas, LLC (“Harvey Seas”) is a Louisiana Limited Liability

Company with its principal place of business in New Orleans, Louisiana. Harvey Seas is the owner

of the offshore supply vessel M/V HARVEY SEAS (IMO No. 9536222).

       4.      Plaintiff Harvey Gulf International Marine, LLC (“HGIM”) is a Louisiana Limited

Liability Company with its principal place of business in New Orleans, Louisiana. HGIM is the

operator of the M/V HARVEY SEAS.

       5.      Defendant Shore Offshore Services, LLC (“Shore”) is a Louisiana Limited

Liability Company with its principal place of business in Gibson, Louisiana. Shore is or was at all

material times the owner and/or owner pro hac vice of the Derrick Barge THOR (IMO No.

8639455), a non-propelled derrick barge.

       6.      Defendant Modern American Railroad Services, L.L.C. (“MARS”) is a Louisiana

Limited Liability Company with its principal place of business in Gibson, Louisiana. MARS is or

was at all material times the operator and/or charterer of the D/B THOR.

       7.      Defendant Martin Energy Services, LLC (“Martin Energy”) is an Alabama Limited

Liability Company with its principal place of business in Houston, Texas. Martin Energy is or was

at all material times the owner and/or lessee and/or operator of a dock known as Dock 16 located

in Port Fourchon, Louisiana.

       8.      Defendant Crosby Tugs, L.L.C. (“Crosby Tugs”) is a Louisiana Limited Liability

Company with its principal place of business in Galliano, Louisiana. Crosby Tugs is the owner

and/or owner pro hac vice of the CROSBY ENDEAVOR and the charterer and/or owner pro hac




                                            Page 2 of 8
       Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 3 of 8




vice of another tug owned by Dawn Services, L.L.C. (“Dawn”), the name of which is not presently

known to Harvey Gulf.

       9.      Defendant Dawn is a Louisiana Limited Liability Company with its principal place

of business in Harvey, Louisiana. Dawn is the owner and/or owner pro hac vice of a tug, the name

of which is not presently known to Harvey Gulf.


                                             FACTS

       10.     On the afternoon of October 28, 2020, Hurricane Zeta made landfall in Cocodrie,

Louisiana, approximately thirty miles west of Port Fourchon, Louisiana.

       11.     At that time of the approach of Hurricane Zeta, the D/B THOR was moored to

bollards at the Martin Energy dock in Port Fourchon with a crew on board waiting out the storm.

       12.     To assist in keeping the D/B THOR in place, she had two assist tugs with her, the

CROSBY ENDEAVOR and another tug owned by Dawn but allegedly chartered to Crosby

(collectively the “Assist Tugs”).

       13.     At some point during Hurricane Zeta, the mooring lines that secured the D/B THOR

to the bollards at the Martin Energy dock snapped and/or the bollards to which the mooring lines

were secured failed and/or the Assist Tugs failed to keep her in place. The D/B THOR was set

adrift and the crew was unable to control the vessel.

       14.     The M/V HARVEY SEAS, which was under charter to Anadarko Petroleum

Corporation (“Anadarko”) and had a crew waiting out the storm, was secured to mooring dolphins

owned by C-Port and located in the Port Fourchon area.

       15.     The D/B THOR allided with the side of the M/V HARVEY SEAS causing

significant damage to the hull including creating a gash in the side and flooding the starboard

engine room.


                                            Page 3 of 8
       Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 4 of 8




       16.      As a result of being hit by the D/B THOR, the M/V HARVEY SEAS was knocked

free from the dolphins to which she was moored, drifted down Bayou Lafourche, and ultimately

beached on mudflats on property owned and/or managed by the Greater Lafourche Port

Commission (“Port Commission”).

       17.      Harvey Gulf has had to negotiate an access agreement with the Port Commission,

arrange for surveying to be undertaken to establish property rights and locate cables, pipelines,

and underwater obstructions in order to recover the M/V HARVEY SEAS from the mudflats.

       18.      At the time of filing this suit, the M/V HARVEY SEAS remains beached on the

mudflats with plans being developed to remove her in compliance with the demands of the Port

Commission and the law.

       19.      As a result of the allision, damage, and the fact that the vessel remains beached,

Anadarko canceled the charter of the M/V HARVEY SEAS.

       20.      Only when the vessel has been recovered will it be possible to determine the costs

of the repairs to the M/V HARVEY SEAS and whether she is a constructive total loss.

                 FIRST CAUSE OF ACTION AGAINST SHORE AND MARS
                                  NEGLIGENCE

       21.      The cause of the breakaway of the D/B THOR and subsequent damages to the M/V

HARVEY SEAS was the negligence of Shore and / or MARS, and their employees, crewmembers,

officers, agents, and/or servants for whom they are responsible in the following non-exclusive

respects:

             a. Failing to secure the D/B THOR properly when Hurricane Zara was approaching;

             b. Failing to use enough mooring lines;

             c. Failing to use mooring lines of adequate strength;

             d. Failing to have a Hurricane Plan in place and/or implement any such plan properly;


                                             Page 4 of 8
        Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 5 of 8




              e. Failure to train and/or supervise the crew of the D/B THOR;

              f. Failing to institute proper emergency procedures;

              g. Failing to heed emergency warnings;

              h. Failing to maintain the vessel;

              i. Violating applicable maritime safety statutes and/or rules; and,

              j. Other acts of negligence as may be identified in discovery

        22.      Further, Harvey Gulf relies on the Louisiana Rule, pursuant to which when a vessel

(here, the D/B THOR) is drifting or breaks from its moorings and causes damage to other vessels

or property (here, the M/V HARVEY SEAS), the vessel (here, the D/B THOR) is presumed to be

at fault.

        23.      Further, Harvey Gulf relies on the Pennsylvania Rule, pursuant to which when a

vessel (here, the D/B THOR) is in violation of a statutory rule designed to prevent collisions or

allisions, the burden of proof shifts to the violator to show the violation was not, and could not

have been, a contributing cause of the collision or allision.

                SECOND CAUSE OF ACTION AGAINST SHORE AND MARS
                              UNSEAWORTHINESS

        24.      Further and in the alternative, the cause of the breakaway of the D/B THOR and

subsequent damages to the M/V HARVEY SEAS was the unseaworthiness of the D/B THOR in

that the vessel was not reasonably fit for her intended purposes.

                    THIRD CAUSE OF ACTION AGAINST MARTIN ENERGY
                                    NEGLIGENCE

        25.      Further and in the alternative, the cause of the breakaway of the D/B THOR and

subsequent damages to the M/V HARVEY SEAS was the negligence of Martin Energy and its




                                              Page 5 of 8
       Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 6 of 8




employees, officers, agents, and/or servants for whom they are responsible in failing to maintain

its dock and/or bollards in such a way that they would not fail.

       26.      Further and in the alternative, Martin Energy and its employees, officers, agents,

and/or servants for whom they are responsible was negligent in failing to ensure that the D/B

THOR was securely moored at its dock before the approach of Hurricane Zeta.

         FOURTH CAUSE OF ACTION AGANST CROSBY TUGS AND DAWN
                             NEGLIGENCE


       27.      Further and in the alternative, Crosby Tugs and Dawn and their respective

employees, crewmembers officers, agents, and/or servants for whom they are responsible were

negligent in failing to ensure that the Assist Tugs kept the D/B THOR in place during Hurricane

Zeta, which was the very purpose for which the Assist Tugs were there.

         FOURTH CAUSE OF ACTION AGANST CROSBY TUGS AND DAWN
                          UNSEAWORTHINESS


       28.      Further and in the alternative, the cause of the breakaway of the D/B THOR and

subsequent damages to the M/V HARVEY SEAS was caused by the unseaworthiness of the Assist

Tugs in that the vessels were not reasonably fit for their intended purposes.

                                           DAMAGES

       29.      As a result of the breakaway of the D/B THOR, her subsequent allision with the

M/V HARVEY SEAS, and that vessel being knocked free and beaching on mudflats, Harvey Gulf

has suffered and/or will suffer loss and damage, including but not limited to:

             a. Costs related to emergency marking and lighting of the vessel;

             b. Cost of surveying the area in which the vessel beached;




                                            Page 6 of 8
       Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 7 of 8




             c. Costs of removing the vessel, including dredging of canals for removal and land

                restoration required by the Port Commission and law;

             d. Cost of repairs to the M/V HARVEY SEAS;

             e. Loss of the charter with Anadarko;

             f. Indemnity or contribution with respect to any claims that may be asserted against

                Harvey Gulf as a result of the allision; and,

             g. Such other loss and damage as may be established at trial.

       30.      Harvey Gulf reserves the right to supplement its claim for damages as the removal

and repair efforts develop, which includes the right to claim that the M/V HARVEY SEAS has

become a constructive total loss as a result of the damage caused by the allision and costs of

recovering the M/V HARVEY SEAS.

       WHEREFORE, Harvey Seas, LLC and Harvey Gulf International Marine, LLC, pray that

this Complaint be deemed good and sufficient and that after due proceedings be had, there be

judgment in their favor against Shore Offshore Services, LLC and/or Modern American Railroad

Services, L.L.C. and/or Martin Energy Services, LLC and/or Crosby Tugs, L.L.C. and/or Dawn

Services, L.L.C. for all damages sought, including attorneys’ fees and costs, pre-judgment and

post-judgment interest, and such other legal and equitable remedies to which they are entitled.




                                             Page 7 of 8
Case 2:21-cv-00337-GGG-JVM Document 1 Filed 02/17/21 Page 8 of 8




                                     Respectfully submitted,

                                     ADAM AND REESE LLP

                                     /s/ Matthew C. Guy
                                     Edwin C. Laizer (#17014)
                                     Johnny L. Domiano (#24383)
                                     Matthew C. Guy, (31182)
                                     ADAMS AND REESE LLP
                                     701 Poydras Street, Suite 4500
                                     New Orleans, Louisiana 70139
                                     Telephone:     504-585-0336
                                     Facsimile:     504-553-9776
                                     ed.laizer@arlaw.com
                                     johnny.domiano@arlaw.com
                                     matthew.guy@arlaw.com

                                     ATTORNEYS FOR HARVEY SEAS,
                                     LLC AND HARVEY GULF
                                     INTERNATIONAL MARINE LLC




                            Page 8 of 8
